FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MICHAEL FNU,                                     No. 06-74751

               Petitioner,                        Agency No. A096-361-111

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Michael FNU, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse

credibility determinations, and reverse only if the evidence compels a contrary

conclusion. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006). We deny

the petition for review.

       The agency found petitioner not credible because he omitted from his

original asylum application three incidents which allegedly precipitated his flight

from Indonesia. Petitioner asserted that in these incidents, he was detained,

threatened, and interrogated, and on two occasions, that he was brutally beaten to

the point of unconsciousness. Substantial evidence supports this adverse

credibility determination. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th

Cir. 2003) (petitioner’s omission of a “dramatic, pivotal” event from asylum

application supported agency’s adverse credibility determination). In the absence

of credible testimony, petitioner’s withholding of removal claim fails. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




JK/Research                               2                                     06-74751